U©*-/¥
COA#      08-12-00145-CR                     OFFENSE:        21.04

          Danny Richard Rivers, Jr. v*
STYLE: The state of Texas           "'       COUNTY:         Wichita

COA DISPOSITION:     AFFIRMED                TRIAL COURT:    30th District Court


DATE: 7/23/14                Publish: NO     TC CASE #:      51,391-A




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Danny Richard Rivers, Jr. v. The
STYLE:   State of Texas                           CCA#:



          PfrOSE                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

_         MfVffi                                  JUDGE: _
date:       pijHm/r                               SIGNED:.                     PC:_
JUDGE:          •Pm/jam**-                        PUBLISH:                    DNP:




                                                                                   MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE:




                           Vol A oil